Citation Nr: 0432460	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03 08-535	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1965 to 
June 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the veteran's claim for service 
connection for PTSD.  

Per the veteran's request, a hearing before the Board was 
scheduled in August 2004, but he failed to appear.  A letter 
from his representative indicates he was trying to arrange 
transportation to attend the hearing, but there was no 
request to reschedule it.  And since then, there has been no 
explanation from either the veteran or his representative for 
their failure to appear at the hearing.  Thus, the appeal 
will be processed as if the request for the hearing was 
withdrawn.  
38 C.F.R. § 20.702(d) (2003).

Unfortunately, because further development is needed before 
the Board can make a decision, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The VCAA and implementing regulations became effective after 
the veteran filed his claim, but before the RO's initial 
denial.  Although the RO took steps to assist him in 
obtaining evidence necessary to substantiate his claim, it 
failed to provide him with the required notice under the 
VCAA.  So a remand is necessary to correct this due process 
deficiency.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  

In this case, according to the report of the January 2003 VA 
PTSD examination, the veteran has PTSD due to combat 
exposure.  The RO, however, denied his claim because he 
failed to provide evidence of an in-service stressor.  

Service connection is to be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection for PTSD, in particular, 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (the diagnosis must 
conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy, "as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

The veteran reported in-service stressors while he was 
attached to Patrol Squadron One, and a member of a flight 
crew of a "P-2" in the Republic of Vietnam between May and 
November 1967.  (See Information in Support of Claim for PTSD 
dated in May 2000).  He recalls two near misses involving 
enemy fire on the plane in which he was flying.  

As alluded to earlier, if the veteran can establish that he 
was engaged in combat with the enemy, his lay statements of 
the in-service stressors will be accepted without need for 
corroboration.  But, he has no combat-related awards, and 
there is no verification of combat in his personnel or 
service medical records.  Unfortunately, he has not been able 
to give the approximate dates of either incident, and without 
more specific information, the Center for Unit Records 
Research (CURR) was unable to verify either event.  The 
veteran's therapist also requested information from the Naval 
Historical Center.  In June 2001, it responded stating that 
it did not have logbooks for individual aircrafts such as the 
YB2, but enclosed excerpts from Patrol Squadron One's history 
report for calendar year 1967.  Those excerpts were not 
associated with the claims file.  If possible, the RO should 
obtain a copy of those excerpts from either the veteran or, 
if necessary, from the Naval Historical Center. 

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any determination on the merits, 
ensure that all notification and development 
action required by the Veterans Claims Assistance 
Act (VCAA) and implementing VA regulations is 
completed.  In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002) and their 
implementing regulations, especially 38 C.F.R. § 
3.159(b) and (c)(2) (2004), are fully complied 
with and satisfied.

*This includes requesting the veteran to provide 
any relevant evidence in his possession 
pertaining to the claim at issue that is not 
currently on file.

2.	Obtain a copy of the excerpts from Patrol Squadron 
One's history report for calendar year 1967 that 
were enclosed in the June 2001 letter from the 
Naval Historical Center, Aviation History and 
Archives Branch, to the veteran's Readjustment 
Counseling Therapist.  If those excerpts are 
unavailable, please note the reason for this in 
the claims file.

3.	Review the claims file.  If any development is 
incomplete, take corrective action before 
readjudication.  38 C.F.R. §4.2 (2004); 
Stegall v. West, 11 Vet. App. 268 (1998).

4.	Then readjudicate the veteran's claim.  If it 
remains denied or benefits are not granted to his 
satisfaction, prepare a supplemental statement of 
the case (SSOC) and send it to the veteran and his 
representative.  Give them time to respond before 
returning the case to the Board for further 
appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




